323 S.W.3d 35 (2010)
In the Matter of the CARE AND TREATMENT OF Paul E. BOWLES, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 70599.
Missouri Court of Appeals, Western District.
August 3, 2010.
Emmett D. Queener, Columbia, MO, for appellant.
Shaun J. Mackelprang and Jayne T. Woods, Jefferson City, MO, for respondent.
Before Division One: JAMES M. SMART, JR., Presiding Judge, MARK PFEIFFER, Judge and CYNTHIA L. MARTIN, Judge.

ORDER
PER CURIAM:
Paul Bowles appeals from the trial court's judgment committing him to the custody of the Department of Mental Health as a sexually violent predator. Bowles contends that the trial court abused its discretion in limiting his voir dire. We affirm. Rule 84.16(b).